                               UNITED STATES DISTRICT COURT
                                           for ther
                            EASTERN DISTRICT OF NORTH CAROLINA .

U.S.A. vs. Steven Wray                                                       Docket No. 5:11-CR-160-1D

                               Petition for Action on Supervised Release

COMES NOW C. Lee Meeks, Jr., U.S. Probation Officer of the court, presenting a petition for modification
of the Judgment and Commitment Order of Steven Wray, who, upon an earlier plea of guilty to Receipt of
Child Pornography, in violation of 18 U.S.C. § 2252(a)(2), was sentenced by the Honorable James C.
Dever III, U.S. District Judge, on April 3, 2012, to the custody of the Bureau of Prisons for a term of 120
months. It was further ordered that upon release from imprisonment the defendant be placed on supervised
release for a period of LIFE.

    Steven Wray was released from custody on November 9, 2020, at which time the term of supervised
release commenced in the Eastern District of Pennsylvania. ·

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS: On November 12, 2020, the probation office in the Eastern District of Pennsylvania
forwarded a request to modify the conditions of supervised release to include computer monitoring.
Additionally, they requested that the defendant pay for the costs of monitoring in accordance with the
probation officer's discretion. The undersigned probation officer agrees with their recommendation and
respectfully recommends the conditions of supervised be modified as outlined below.

The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

    1. The defendant shall submit to an initial inspection by the U.S. Probation Office and to any
       examinations during· supervision of the defendant's computer and any devices, programs, or
       application. The defendant shall allow the installation of any hardware or software systems which
       monitor or filter computer use. The defendant shall abide by the standard conditions of computer
       monitoring and filtering that will be approved by this Court. The defendant is to pay the cost of the
       computer monitoring not to exceed the monthly contractual rate, in accordance with the probation
       officer's discretion.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


Isl Dewayne L. Smith                                 Isl C. Lee Meeks. Jr.
Dewayne L. Smith                                     C. Lee Meeks, Jr.
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     Executed On: November 13, 2020




              Case 5:11-cr-00160-D Document 38 Filed 11/17/20 Page 1 of 2
Steven Wray
Docket No. 5:11-CR-160-1D
Petition For Action
Page2




                                      ORDER OF THE COURT

Considered and ordered this      11      day of   /\) " ' ' , M ~   , 2020, and ordered filed and
made a part of the records in the above case.


Ja:.t.JJ;frri ~ u
U.S. District Judge




              Case 5:11-cr-00160-D Document 38 Filed 11/17/20 Page 2 of 2
